Citation Nr: 1229631	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  11-22 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had no active service, but had periods of active duty for training (ADT) and inactive duty training (IDT) in the National Guard from August 1954 to March 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the RO in Lincoln, Nebraska.

In May 2012, the appellant presented testimony via videoconference at a Board hearing, chaired by the undersigned Veterans Law Judge, who was seated in Washington, D.C.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The appellant had no active duty service, and service connection is not in effect for any disability.

3.  Hearing loss did not result from a disease or injury incurred or aggravated in the line of duty during a period of ADT or from an injury incurred or aggravated in the line of duty during a period of IDT.

4.  Tinnitus did not result from a disease or injury incurred or aggravated in the line of duty during a period of ADT or from an injury incurred or aggravated in the line of duty during a period of IDT.


CONCLUSIONS OF LAW

1.  The criteria for status as a veteran are not met.  38 U.S.C. §§ 101(24), 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.159 (2011).

2.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In an August 2010 letter, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate service connection for hearing loss and tinnitus, as well as what information and evidence must be submitted by the appellant, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2011).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Veterans Law Judge informed the appellant that records from his post-service career in the railroad were important, and the file was left open for 60 days in order to supplement the record.  The appellant's symptomatology and service details were discussed in detail.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, service personnel records, and the appellant's written assertions and personal hearing testimony.  The Board notes that the appellant testified that he had been given hearing tests periodically during his post-service career in the railroad, but that the doctor who administered the testing had since passed away.  The record was held open an additional 60 days so that the appellant could obtain records from the railroad; however, he has not submitted or identified any records.  As the appellant has not requested assistance in obtaining these records, and has not provided specific information for VA to attempt to obtain such records, the Board finds that there is no reasonable possibility that further assistance would aid in substantiating the claim.  

In addition, the appellant was afforded a VA examination in December 2010.  This examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the appellant, and a thorough examination of the appellant.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Analysis of Service Connection for Hearing Loss and Tinnitus

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. § 1110.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  See also 38 C.F.R. § 3.1(d). 

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See also 38 C.F.R. § 3.6(a). 

The definitional statute 38 U.S.C. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training (as well as those who have served on inactive duty for training).  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In this case, because the appellant had no active duty service, but had ADT and IDT, in order to establish basic eligibility for veterans benefits, the appellant must first establish that he became disabled from a disease or injury incurred or aggravated in the line of duty during a period of ADT, or that he became disabled from an injury incurred or aggravated in the line of duty during a period of IDT.  See Paulson, 7 Vet. App. at 470. 

Moreover, the only veterans (as defined by 38 U.S.C. § 101(2)) who are entitled to the benefits of the presumptions of 38 C.F.R. §§ 3.307, 3.309 (2011), are those who either (1) served on active duty; (2) were disabled or died from a disease or injury incurred in or aggravated in line of duty during active duty for training; or (3) were disabled or died from an injury incurred in or aggravated in line of duty during inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

The presumption of soundness and the presumption of aggravation do not apply to the predicate determination of "veteran" status, as those presumptions are only applicable to veterans.  c.f. Stone v. Shinseki, 2011 WL 338743 (Vet. App. February 2011) citing Smith v. Shinseki, 24 Vet. App. 40, 48 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010). 

The Board finds initially that the appellant had no active duty service, and service connection is not in effect for any disability.  The appellant does not contend otherwise, and his service personnel records show only periods of ADT and IDT in the Army National Guard.  Accordingly, in order for him to be considered a "veteran" for VA purposes, it must first be established that he is disabled due to an injury or disease incurred in the line of duty during a period of ADT or due to an injury incurred in the line of duty during a period of IDT.

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that hearing loss and/or tinnitus did not result from a disease or injury incurred or aggravated in the line of duty during a period of ADT or from an injury incurred in the line of duty during a period of IDT.  The appellant testified that he was exposed to loud sounds while on ADT and IDT, including the sounds of Howitzers firing and small arms fire.  He testified that, after service, he did track maintenance work for the railroad from 1971 to 1999, and before that, he worked in a filing station and a parts department.  The Board acknowledges that the appellant was likely exposed to loud sounds in service.  The question is whether he became disabled due to such exposure.  

Although entrance and separation examinations were not conducted or are not of record, periodic or reenlistment examinations were conducted in May 1961, and in March 1966 (within 12 months of separation).  On both examinations, the appellant's ears and auditory acuity were found to be normal and the appellant was assigned a physical profile (PULHES) value for hearing of 1.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric).  The number 1 indicated that an individual possessed a high level of medical fitness and, consequently, was medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

On VA examination December 2010, the appellant reported noise exposure around weapons and heavy equipment during service.  He reported working for the railroad for 35 years in various jobs with various use of ear protection.  He reported a civilian history of riding motorcycles, running chain saws and using power tools.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
70
70
LEFT
105
105
105
105
105

Average for the right ear was 51.  Average for the left ear was 105.  Speech recognition ability was 84 percent in the right ear and of zero percent in the left ear.  The examiner diagnosed profound sensorineural hearing loss for the left ear and moderate sensorineural hearing loss for the right ear.  

The examiner opined that the present hearing loss is not caused by, the result of, or aggravated by, the appellant's service completed 40+ years ago.  He further opined that 35 years of noise exposure while working for the railroad, the natural aging process, and presbycusis are the most likely causes for hearing loss in the right ear.  He noted that the left ear is deaf and the appellant cannot remember an event or disease that resulted in hearing loss for that ear.  It may be related to many causes including viral infection, atypical Meniere's and other medical conditions.  

Regarding tinnitus, the examiner opined that tinnitus is not caused by, the result of, or aggravated by, the appellant's service/noise exposure.  The examiner noted that the appellant reported that tinnitus is not associated with any particular event during active service.  The examiner found that it is most likely related to noise exposure during 35 years working for the railroad.  He further noted that tinnitus is also associated with the natural aging process and changes in the vascular system and ear.  

While the appellant is competent to describe symptoms of hearing loss and tinnitus, including when they began, in this case, his contentions in this regard are inconsistent.  At the hearing, when asked when the ringing in his ears started, the appellant initially testified that it began in high school, but that he had also experienced it in service.  When asked when he noticed a hearing loss, the appellant testified that it had gotten worse in the past 10 years or so.  When asked by his representative whether it had been bad since service, he answered, "yes."  

On the notice of disagreement, he reported that no one ever asked him whether he had hearing loss or tinnitus while he was in the National Guard.  On the VA Form 9, he reported that he was exposed to loud sounds such as Howitzers firing, small arms fire, and loud trucks.  He reiterated that no one asked him at separation whether he had hearing loss or tinnitus.  He made no specific assertions as to symptoms he experienced at the time, but asserted that there is no evidence to show that he was not suffering from hearing loss and tinnitus at the time.  The appellant reported to the VA examiner in December 2010 that his hearing is very poor and that it has gotten worse the last few years.  He reported a little ringing in both ears and cannot remember when it onset or any event associated with it.  

While at times the appellant has reported symptoms in service, at other times he has reported that he does not remember when they started.  The Board finds the opinion of the December 2010 examiner more persuasive than the appellant's inconsistent accounts as to onset.  It is notable that, while the appellant has testified that he experienced episodes of tinnitus in service and in high school, he has not reported that his tinnitus symptoms have been continuous since service.  Moreover, while he reported continuous symptoms of hearing loss when directly prompted by his representative at the hearing, he has elsewhere reported that his symptoms got worse about 10 years ago.  This is consistent with what he told the December 2010 VA examiner.  It is also consistent with the normal hearing acuity reported just a year prior to his release from the National Guard.  

In addition, the Board notes that the examiner's attribution of hearing loss to a variety of factors, including disease (presbycusis) rather than solely noise exposure may account for the significant difference in the level of impairment in the left and right ears.  While the examiner did not provide a conclusive statement for what caused the deafness in the left ear, he found that it was not likely related to noise exposure during service.  

In sum, the Board finds that hearing loss and tinnitus did not result from a disease or injury incurred or aggravated in the line of duty during a period of ADT or from an injury incurred in the line of duty during a period of IDT.  Therefore, the criteria for veteran status are not met, and service connection for hearing loss and tinnitus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


